Name: Commission Regulation (EEC) No 2934/85 of 22 October 1985 altering the deadline for concluding the contracts specified in Regulation (EEC) No 596/85 in respect of measures to promote sales outside the Community of milk products of Community origin
 Type: Regulation
 Subject Matter: marketing;  production;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 281 /8 23 . 10 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2934/85 of 22 October 1985 altering the deadline for concluding the contracts specified in Regulation (EEC) No 596/85 in respect of measures to promote sales outside the Community of milk products of Community origin Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products ('), as last amended by Regulation (EEC) No 1302/85 (2), and in particular Article 4 thereof, Whereas Article 5 (3) of Commission Regulation (EEC) No 596/85 of 7 March 1985 continuing the measures referred to in Regulation (EEC) No 507/82 in respect of measures to promote sales outside the Community of milk products of Community origin (3), lays down that the competent authorities shall conclude the contracts related to the measures decided on before 1 October 1985 ; whereas the examination of the proposals in question will require a period longer than forecast ; whereas the date in question and consequently that of 1 October 1987 stipulated in Article 1 (4) will therefore have to be deferred ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 596/85 is hereby amended as follows : 1 . '1 October 1987' in Article 1 (4) is replaced by '1 November 1987'. 2. '1 October 1985' in Article 5 (3) is replaced by '1 November 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 137, 27 . 5 . 1985, p. 9 . (3) OJ No L 68 , 8 . 3 . 1985, p. 18 .